371 N.W.2d 533 (1985)
STATE of Minnesota, petitioner, Appellant,
v.
Donald BUDKE and Kathleen Budke, Respondents.
No. CX-84-211.
Supreme Court of Minnesota.
July 19, 1985.
Hubert H. Humphrey, III, Atty. Gen., Thomas J. Barrett, Sp. Asst., St. Paul, Waldemar D. Senyk, Asst. Otter Tail County Atty., Fergus Falls, for appellant.
John A. Eidsmoe, Tulas, Okl., Roger Oldenkamp, Fergus Falls, for Budkes.
Clyde F. Anderson, Council of Christian Home Educators, Minneapolis, John W. Whitehead, Manassas, Va., Wendell R. Bird, Richard W. Summers, Atlanta, Ga., amicus curiae.
Heard, considered and decided by the court en banc.
WAHL, Justice.
Donald and Kathleen Budke were convicted of violating Minnesota's compulsory school attendance law. On appeal, a three-judge district court panel reversed their convictions based on its belief that the Budke's first amendment rights had been infringed.
We affirm the reversal of the Budkes' convictions for the reasons set forth in our opinion in State v. Newstrom, 371 N.W.2d 525 (Minn.1985). We do not reach the first amendment issues raised in this appeal.
Affirmed.